Citation Nr: 1454268	
Decision Date: 12/09/14    Archive Date: 12/16/14

DOCKET NO.  10-41 626	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Detroit, Michigan


THE ISSUES

1. Entitlement to restoration of a 20 percent evaluation for lumbar strain from May 1, 2009 to May 29, 2014.

2. Entitlement to an increased rating for the lumbar strain, currently rated as 20 percent disabling.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

G. Jackson, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Marine Corps from August 2002 to August 2006.

This matter initially came before the Board of Veterans' Appeals (the Board) from a February 2009 rating decision issued by the RO. 

In March 2011, the Veteran had a hearing before the undersigned.  A transcript of that proceeding has been associated with the claims file.

The Board remanded the appeal in March 2014 for additional development of the record. The development has been completed and the case has been returned to the Board.

An essential issue in this case is the propriety of the reduction of the rating for the Veteran's lumbar strain from 20 to 10 percent effective May 1, 2009. Thus, although the issue has previously been characterized as entitlement to an increased rating for lumbar strain with radiculopathy to the left (also claimed as left hip or leg pain and numbness) evaluated as 20 percent disabling prior to May 1 2009 and 10 percent disabling thereafter, it has been recharacterized as indicated on the title page and in that vein addressed below.

This appeal was processed using the Veterans Benefits Management System (VBMS).  




FINDINGS OF FACT

1. The Veteran's service-connected lumbar strain was rated 20 percent disabling for less than five years when the RO, in a February 2009 rating decision, reduced the rating to 10 percent, effective May 1, 2009.
 
2. At the time of the February 2009 rating decision which reduced the rating for the Veteran's lumbar strain, the evidence did not show that improvement in the service-connected disability would be maintained under the ordinary conditions of life.

3. Forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees is documented; forward flexion of the thoracolumbar spine 30 degrees or less or favorable ankylosis of the entire thoracolumbar spine are not demonstrated.


CONCLUSIONS OF LAW

1. A 20 percent evaluation for lumbar strain from May 1, 2009 to May 29, 2014 is restored. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.105(e), 3.344, 4.71a, Diagnostic Codes (DC) 5237 (2014).

2. The criteria for the assignment of a rating in excess of 20 percent for lumbar strain are not met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.40, 4.45, 4.71a including DC 5237 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2014), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim. The law and regulations also require VA to notify the claimant and the claimant's representative, if any, of any information and any medical or lay evidence not previously provided to VA that is necessary to substantiate the claim. As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.

However, the regulation governing reduction, 38 C.F.R. § 3.105(e), contains its own notice provisions and procedures. As such, the VCAA is not applicable with regard to the claim for restoration of the 20 percent rating for the lumbar spine disability for the period from May 1, 2009 to May 29, 2014. Barger v. Principi, 16 Vet. App. 132 (2002).

Section 3.105(e) provides that where the reduction in the rating of a service-connected disability is considered warranted and the lower evaluation would result in a reduction or discontinuance of compensation payments currently being made, a rating proposing the reduction or discontinuance will be prepared setting forth all material facts and reasons. The beneficiary will be notified at his or her latest address of record of the contemplated action and furnished detailed reasons therefore, and will be given 60 days for the presentation of additional evidence to show that compensation payments should be continued at their present level. Unless otherwise provided in paragraph (i) of this section, if additional evidence is not received within that period, final rating action will be taken, and the award will be reduced or discontinued effective the last day of the month in which a 60-day period from the date of notice to the beneficiary of the final rating action expires. 38 C.F.R. § 3.105(e).

In this case, with regard to the lumbar spine disability, the Veteran was notified of the proposal to reduce the rating of his lumbar spine disability from 20 percent to 10 percent and was notified that the reduction would result in a reduction in overall compensation payments to him in May 2008. The Veteran was afforded 60 days to present additional evidence to show that compensation payments should be continued at their present level. Thus, the February 2009 rating decision effectuating the reduction of the rating for the lumbar spine disability was issued in compliance with applicable regulations.

In any event, restoration of the 20 percent rating for lumbar strain from May 1, 2009 to May 29, 2014 is being granted. As such, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and need not be further considered.

With regard to the Veteran's claim for an increased rating for his lumbar spine disability, the notice requirements of VCAA require VA to notify the claimant of any evidence that is necessary to substantiate the claim, as well as the evidence VA will attempt to obtain and which evidence he is responsible for providing. 38 C.F.R. § 3.159(b) (2014). 

In rating cases, a claimant must be provided with information pertaining to assignment of disability ratings (to include the rating criteria for all higher ratings for a disability), as well as information regarding the effective date that may be assigned. Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

The VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO). Id.; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

However, the VCAA notice requirements may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant. See Pelegrini, 18 Vet. App. at 121.

In this case, in a letter issued prior to the decision on appeal, the Veteran was provided notice regarding what information and evidence is needed to substantiate his claims for service connection for a lumbar spine disability, as well as what information and evidence must be submitted by the Veteran and what information and evidence will be obtained by VA. The letter advised the Veteran of how disability evaluations and effective dates are assigned, and the type of evidence which impacts those determinations. However, the notice letter did not contain an explanation of the general rating criteria relevant to his lumbar spine disability.

The August 2010 Statement of the Case (SOC) set forth applicable criteria for ratings for the lumbar spine disability. After issuance of the August 2010 SOC, and opportunity for the Veteran to respond, the August 2014 Supplemental SOC (SSOC) reflects readjudication of the claim. 

Hence, the Veteran is not shown to be prejudiced by the timing of the latter notice. See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as in an SOC or SSOC, is sufficient to cure a timing defect).

The record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran. Specifically, the information and evidence that have been associated with the claims file include the VA treatment records and examination reports.    

Further, the Board is aware that this appeal was, most recently, remanded by the Board in March 2014. See Stegall v. West, 11 Vet. App. 268, 271 (1998). The remand, in pertinent part, requested that the RO schedule the Veteran for additional VA examination to determine current level of severity of his lumbar spine disability. This development was completed by way of May 2014 VA examination. 

Accordingly, the Board finds that there has been substantial compliance with its previous remand and it may proceed to adjudication of this appeal. D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999). The VCAA provisions have been considered and complied with. The Veteran was notified and aware of the evidence needed to substantiate his claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence. The Veteran also was an active participant in the claims process by providing evidence and argument and presenting for VA examinations. Thus, the Veteran was provided with a meaningful opportunity to participate in the claims process and has done so. Any defect in the sequence of events or content of the notices is not shown to have any effect on the case or to cause injury to the Veteran. Therefore, any such defect is harmless and does not prohibit consideration of this matter on the merits.  See Dingess, supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Finally, during the March 2011 hearing, the undersigned identified the issue on appeal and asked questions designed to elicit relevant evidence. These actions provided an opportunity for the Veteran and his representative to introduce material evidence and pertinent arguments, in compliance with 38 C.F.R. § 3.103(c)(2) and consistent with the duty to assist. See Bryant v. Shinseki, 23 Vet. App. 488, 492 (2010).

Reduction

There is no question that a disability rating may be reduced; however, the circumstances under which rating reductions can occur are specifically limited and carefully circumscribed by regulations promulgated by the Secretary. Dofflemyer v. Derwinski, 2 Vet.App. 277, 280 (1992).  The provisions of 38 C.F.R. § 3.344 provide criteria and considerations to take into account when determining whether a reduction in a rating is warranted. In this regard, 38 C.F.R. § 3.344(a) notes that rating agencies will handle cases affected by change of medical findings or diagnosis, so as to produce the greatest degree of stability of disability evaluations consistent with the laws and Department of Veterans Affairs regulations governing disability compensation and pension. It is essential that the entire record of examination and the medical-industrial history be reviewed to ascertain whether the recent examination is full and complete, including all special examinations indicated as a result of general examination and the entire case history. Examinations less full and complete than those in which payments were authorized or continued will not be used as a basis of reduction. 

Ratings on account of diseases subject to temporary or episodic improvement, e.g., manic depressive or other psychotic reaction, epilepsy, psychoneurotic reaction, arteriosclerotic heart disease, bronchial asthma, gastric or duodenal ulcer, many skin diseases, etc., will not be reduced on any one examination except in those instances where all the evidence of record clearly warrants the conclusion that sustained improvement has been demonstrated. Moreover, though material improvement in the physical or mental condition is clearly reflected, the rating agency will consider whether the evidence makes it reasonably certain that the improvement will be maintained under the ordinary conditions of life. 38 C.F.R. § 3.344(a).

If doubt remains, after according due consideration to all the evidence developed by the several items discussed in paragraph (a) of this section, the rating agency will continue the rating in effect, citing the former diagnosis with the new diagnosis in parentheses, and following the appropriate code there will be added the reference "Rating continued pending reexamination ____ months from this date, § 3.344." The rating agency will determine of the basis of the facts in each individual case whether 18, 24, or 30 months will be allowed to elapse before the reexamination will be made. 38 C.F.R. § 3.344(b).

The provisions of paragraphs (a) and (b) apply to ratings which have continued for long periods at the same level (5 years or more). They do not apply to disabilities which have not become stabilized and are likely to improve. Re-examination disclosing improvement, physical or mental, in these disabilities will warrant reduction in rating. 38 C.F.R. § 3.344(c).

The 20 percent rating for the Veteran's lumbar strain was awarded effective August 19, 2006, and was reduced effective May 1, 2009, less than 5 years later. Accordingly, reexaminations disclosing improvement, physical or mental, in a service-connected disability will warrant a reduction in rating. 38 C.F.R. § 3.344(c).

However, the Court has stated that certain regulations "impose a clear requirement that VA rating reductions, as with all VA rating decisions, be based upon a review of the entire history of the Veteran's disability." Brown v. Brown, 5 Vet.App. 413, 420 (1993) (referring to 38 C.F.R. §§ 4.1, 4.2, 4.13). A rating reduction requires an inquiry as to "whether the evidence reflects an actual change in the disability and whether the examination reports reflecting such change are based upon thorough examinations." Brown at 421. Thus, in any rating-reduction case, not only must it be determined that an improvement in a disability has actually occurred, but also that improvement reflects an improvement under the ordinary conditions of life and work.

Here, the Veteran was granted service connection for lumbar strain with radiculopathy to the left lower extremity in an October 2006 rating decision. He was assigned a 20 percent disability rating, effective August 19, 2006 (subsequently, the radiculopathy of the left lower extremity was separately evaluated and is not on appeal at this time).

Under the General Rating Formula for Diseases and Injuries of the Spine, a 20 percent rating is assignable for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or combined range of motion of the thoracolumbar spine not greater than 120 degrees; or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis or abnormal kyphosis. A 40 percent rating is assignable where there is forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine. A 50 percent rating is assignable for unfavorable ankylosis of the entire thoracolumbar spine. A 100 percent rating is assignable for unfavorable ankylosis of the entire spine. 

The Board notes that, when evaluating musculoskeletal disabilities, VA may, in addition to applying schedular criteria, consider granting a higher rating in cases in which functional loss due to limited or excess movement, pain, weakness, excess fatigability, or incoordination is demonstrated and those factors are not contemplated in the relevant rating criteria. See 38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995). The provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 are to be considered in conjunction with the diagnostic codes predicated on limitation of motion. Johnson v. Brown, 9 Vet. App. 7 (1996).

The June 2006 VA examination report documented the Veteran's complaint of constant low back pain described as a burning and sharp pain. The pain was elicited by physical activity and relieved by medication. The back pain occasionally radiated to the left hip (the Veteran declared that he had never had left hip pain without the back pain). He had difficulty with his activities of daily living (ADLs) and occasionally had difficulty dressing himself because of the back pain. Examination showed tenderness over the upper lumbar spine in the paravertebral region with spasm. He had flexion to 40 degrees (with pain at 40 degrees), extension to 20 degrees (with pain at 20 degrees), lateral flexion to 30 degrees bilaterally (with pain at 30 degrees bilaterally) and rotation to 30 degrees bilaterally (with pain at 30 degrees bilaterally). His range of motion was not additionally limited by fatigue, weakness, lack of endurance, or incoordination after repetitive use.

In the rating decision of February 2009, the RO reduced the evaluation of the Veteran's lumbar spine disability from 20 percent to 10 percent, effective May 1, 2009. The reduction was based on the VA examination of May 2008.

The May 2008 VA examination report reflects the Veteran's complaint of constant mild aching pain in the midline of the lumbar spine from the thoracolumbar level to the lumbosacral level. The pain was elicited by physical activity. The pain would radiate to the lateral aspect of the left thigh. He experienced flare-ups of pain of moderate intensity every 1-2 months. Examination showed spasm; however, the spasm was not severe enough to result in abnormal gait or abnormal spinal contour. He had flexion to 80 degrees (with pain at 30 to 80 degrees), extension to 30 degrees, lateral flexion to 30 degrees bilaterally and rotation to 20 degrees bilaterally. He did not have additional loss of motion following repetitive use. His lumbar spine disability had mild to moderate effect on the Veteran's ADLs.

In this case, the Board does not deny that the May 2008 examination report documented above seems to show some improvement in the Veteran's range of motion of the lumbar spine as compared to the June 2006 VA examination used to justify assignment of the 20 percent rating for the lumbar spine disability (forward flexion to 40 degrees (with pain at 40 degrees), extension to 20 degrees (with pain at 20 degrees), lateral flexion to 30 degrees bilaterally (with pain at 30 degrees bilaterally) and rotation to 30 degrees bilaterally (with pain at 30 degrees bilaterally)). However, the Board notes that in the February 2009 rating decision that promulgated the reduction, while noting the improvement in the range of motion, the RO failed to consider whether the evidence made it reasonably certain that the improvement will be maintained under the ordinary conditions of life. Such failure constitutes error. Here, the Veteran has consistently reported constant pain associated with his lumbar spine disability that interfered with the performance of his activities of daily living. This evidence does not suggest that the improvement was maintained under the ordinary conditions of life. Moreover, the RO's subsequent adjustment of the Veteran's rating to 20 percent in the August 2014 rating decision confirms that improvement was not maintained under the ordinary conditions of life. 

In sum, the Veteran's range of motion has varied over time.  However, the Board is not convinced that the changes were anything other than variations in the course of the process.  Given the above evidence, it cannot be stated with any certainty that improvement had been maintained under the ordinary conditions of life. Accordingly, the rating for the Veteran's lumbar strain is restored.

Increased Rating

Disability ratings are determined by application of the criteria set forth in VA's Schedule for Rating Disabilities, which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4. The Veteran's entire history is to be considered when making disability evaluations. See generally 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  

The Court has held that "staged" ratings are appropriate for any rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings. See Hart v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12Vet. App 119 (1999). 

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.

The RO evaluated the Veteran's lumbar strain under diagnostic codes (DC) 5237, the criteria for evaluating lumbosacral strain.  However, the actual criteria for rating the Veteran's disability are set forth in a General Rating Formula for evaluating diseases and injuries of the spine.  See 38 C.F.R. § 4.71a.  

To reiterate, a 20 percent rating is assignable for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or combined range of motion of the thoracolumbar spine not greater than 120 degrees; or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis or abnormal kyphosis. A 40 percent rating is assignable where there is forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine. A 50 percent rating is assignable for unfavorable ankylosis of the entire thoracolumbar spine. A 100 percent rating is assignable for unfavorable ankylosis of the entire spine. 

Associated objective neurological abnormalities (e.g., bladder and bowel impairment) are to be evaluated separately.  

Again, the May 2008 VA examination report reflects the Veteran's complaint of constant mild aching pain in the midline of the lumbar spine from the thoracolumbar level to the lumbosacral level elicited by physical activity that radiated to the lateral aspect of the left thigh. Examination showed spasm; however, the spasm was not severe enough to result in abnormal gait or abnormal spinal contour. He had flexion to 80 degrees (with pain at 30 to 80 degrees), extension to 30 degrees, lateral flexion to 30 degrees bilaterally and rotation to 20 degrees bilaterally. He did not have additional loss of motion following repetitive use. There was no ankylosis of the thoracolumbar spine. His lumbar spine disability had mild to moderate effect on the Veteran's ADLs.

The May 2014 report of VA examination documents the Veteran's complaint of chronic low back pain elicited by physical activity, lengthy walks, awkward lifting positions, twisting the wrong way, with radiation into the left hip and along the lateral thigh. He self-treated the episodes of pain with intermittent stretching and lifestyle management.

Range of motion was as follows: flexion to 65 degrees (with objective evidence of painful motion at 40 degrees), extension to 20 degrees (with objective evidence of painful motion at 5 degrees), lateral flexion to 15 degrees bilaterally (with objective evidence of painful motion at 5 degrees bilaterally) and rotation to 30 degrees bilaterally. On repetitive- use testing, forward flexion was limited to 50 degrees and extension was limited to 10 degrees; otherwise, range of motion testing was unchanged. He exhibited muscle spasm of the thoracolumbar spine; however, it did not result in abnormal gait or abnormal spinal contour. He did not have ankylosis or intervertebral disc syndrome (IVDS). His lumbar spine disability impacted his ability to work in that it required him to change positions (from seated to standing) while he worked in the lab. Leaning over a bench is the worst component of his work.

In order to warrant a 40 percent evaluation (the next higher rating in excess of 20 percent) there must be evidence of forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine. Based on the above, the Board does not find that the criteria have been met for a rating in excess of 20 percent for lumbar strain. At worst, even with consideration of his additional limitation on repetitive use, he has forward flexion of the thoracolumbar spine to 65 degrees (May 2014 VA examination). Further, he does not have ankylosis (favorable or unfavorable) of the thoracolumbar spine, a fact confirmed in the May 2008 and May 2014 VA examination reports. Additionally, he does not have intervertebral disc syndrome. Thus, a higher rating based on incapacitating episodes is not warranted.

The Board has also considered the Veteran's assertions as to the severity of his symptoms; however, the Board finds the objective medical evidence to be more probative than his lay assertions in determining that his lumbar spine disability does not meet the criteria for a rating in excess of 20 percent. See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  Here the most credible and probative evidence established that he did not have forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.

Separate ratings for associated objective neurologic abnormalities have been assigned and the Veteran has not appealed those ratings. Accordingly, the issue of entitlement to increased ratings for the associated objective neurological abnormalities is not before the Board on appeal. 

The above determinations are based on application of pertinent provisions of VA's rating schedule.  Additionally, the Board finds that at no point has the disability been shown to be so exceptional or unusual as to warrant the assignment of any higher rating on an extra-schedular basis.  See 38 C.F.R. § 3.321.

The Board also notes that a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  Johnson v. McDonald, 762 F.3d 1362 (2014).  In this case, the Veteran's lumbar spine disability has been assigned a 20 percent evaluation, and is also service-connected for tension headaches, evaluated as 30 percent disabling, left lower extremity radiculopathy, evaluated as 20 percent disabling, and posttraumatic stress disorder (PTSD), evaluated as 10 percent disabling.  The Veteran has at no time during the period under consideration indicated that he believes the assigned schedular ratings for these service-connected disabilities to be inadequate or that the schedular criteria for these disabilities do not adequately describe or reflect his symptomatology.  Further, the Veteran has at no point during the current appeal indicated that his service-connected lumbar spine results in further disability when looked at in combination with this other service-connected disability.  Therefore, the Board finds that the schedular criteria adequately describe the Veteran's lumbar spine disability.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.  Therefore, referral for consideration of an extraschedular evaluation is not warranted.  See Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).
 
Finally, the Board is cognizant of the ruling of the Court in Rice v. Shinseki, 22 Vet. App. 447 (2009).  In Rice, the United States Court of Appeals for Veterans Claims  held that a claim for a total rating based on unemployability due to service- connected disability (TDIU), either expressly raised by the Veteran or reasonably raised by the record involves an attempt to obtain an appropriate rating for a disability and is part of the claim for an increased rating.  In this case, the Veteran has not specifically argued, and the record does not otherwise reflect, that his disability renders him totally unemployable.  Accordingly, the Board concludes that a claim for TDIU has not been raised.  The Veteran certainly may raise this claim in the future, should he choose to do so.


ORDER

Restoration of a 20 percent disability rating for lumbar strain from May 1, 2009 to May 29, 2014 is granted.

Entitlement to a rating in excess of 20 percent for the lumbar strain is denied.



____________________________________________
LANA K. JENG
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


